DETAILED ACTION

This office action is in response to the remarks and amendments filed on 9/13/21.  Claims 15-34 are pending.  Claims 15-34 are rejected.

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 


Claim Rejections - 35 USC § 103

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 15-17, 19-21, 23, 26-30, 32, and 34 are rejected under 35 U.S.C. 103 as being unpatentable over US Patent 7,213,279 to Weismiller et al. (“Weismiller”) in view of US Patent 4,985,946 to Foster et al. (“Foster”).
Claim 15.  A medical device comprising: a chassis (Weismiller, Fig. 18, #724), a column supported in relation to the chassis (Weismiller, Fig. 18, #726), a rest area (Weismiller, Fig. 18, 
a horizontal movement mechanism in the form of a horizontal parallelogram (see discussion of Foster below) rotationally connected in relation to the rest area for moving the foot portion in a horizontal plane between an inactive position (Weismiller, Fig. 2), around the column and under the rest area (“around the column and under the rest area” has been interpreted to mean lower than the patient support surface, which is inherently near the column), to an active position (Weismiller, Fig. 1), which is other than the inactive position, for supporting the feet of the patient, and 
a vertical movement mechanism (see discussion of Foster below) rotationally connected in relation to the horizontal movement mechanism for moving the foot portion in a vertical direction between a position substantially level with at least a portion of the rest area and a position below level with at least a portion of the rest area
(Weismiller teaches various movement mechanisms, but does not “a horizontal parallelogram” or a “vertical movement mechanism” as is claimed; however, Foster teaches a similar hospital bed, and teaches a different art recognized means of moving side and end rails on a hospital bed as seen in Fig. 7; specifically Foster teaches a horizontal parallelogram at Fig. 7 #’s 90, and teaches a vertical parallelogram at #’s 95; it would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to provide the mechanisms of Foster Fig. 7 for the motion of any of various side rails or end rails of the bed of Weismiller, including #’s 318, 802, 806, 808, 564, 626, or 634, all seen in Fig. 1, since doing so would have simply been substitution of one known element for another to obtain predictable and obvious results; furthermore Weismiller discusses in column 57, lines 12-29, tilting of the foot portion of the bed in order to enable ingress or egress, and providing the mechanisms of Foster, Fig. 7, to the foot portion #564 of the bed of Weismiller would enable foot portion #564 to be 
Claim 16.  The device of claim 15, wherein the horizontal parallelogram comprises a first horizontal arm and a second horizontal arm (Foster, Fig. 7, #’s 90) connected in relation to the rest area by a first pair of articulated joints (Foster, Fig. 7, #’s 91) and connected in relation to the vertical movement mechanism by a second pair of articulated joints (Foster, Fig. 7, #’s 93).
Claim 17.  The device of claim 16, further comprising a latching element configured to release the arms for movement in relation to the rest area and firmly connect the arms in relation to the rest area (Foster, Fig. 7, #120).
Claim 19.  The device of claim 15, wherein the vertical movement mechanism is in the form of a vertical parallelogram (Foster, Fig. 7, #’s 95) rotationally connected (Foster, Fig. 7, pivoting axes are seen at #’s 96) in relation to the horizontal parallelogram for moving the foot portion in the vertical direction.
Claim 20.  The device of claim 19, wherein the vertical parallelogram comprises a first arm and a second arm (Foster, Fig. 7, #’s 95) connected in relation to the horizontal parallelogram by a first pair of articulated joints (Foster, Fig. 7, #’s 96) and connected in relation to the foot portion by a second pair of articulated joints (Foster, Fig. 7, second pair of joints is seen unlabeled, on beam #30).
Claim 21.  The device of claim 20, further comprising a latching element (Foster, Fig. 7, #120) configured to release the arms for movement in relation to the horizontal parallelogram and firmly connect the arms in relation to the horizontal parallelogram.
Claim 23.  
Claim 26.  The device of claim 15, wherein the independent mechanisms further comprise a rotational connection between the foot portion and the vertical movement mechanism (Foster, Fig. 7, rotational connection is seen as unlabeled joints on beam #30).
Claim 27.  The device of claim 26, wherein the rotational connection provides rotation about a horizontal axis (Foster, Fig. 7, rotational connections are seen to be about horizontal axes).
Claim 28.  The device of claim 27, wherein the horizontal axis is arranged at a center of the foot portion (in the proposed combination of the bed of Weismiller with the parallelogram structures of Foster Fig. 7, the point of connection of the parallelograms with the footboard structures would have been at any of the various locations disclosed by Weismiller; furthermore, it would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to provide the point of connection at any desired location in order to cause any desired angle of rotation as a matter design choice in order to optimize a user’s comfort; regarding Applicant’s claim language of “at a center,” Foster teaches various connection locations for footboards, including in the middle, as seen where #410 is attached in Fig. 15 at #476).
Claim 29.  
Claim 30.  The device of claim 26, further comprising a latching element configured to release the foot portion for movement in relation to the vertical movement mechanism for adjusting the foot portion at an angle of tilt in relation to the vertical movement mechanism and firmly connect the foot portion in relation to the vertical movement mechanism to hold the foot portion at the angle of tilt in relation to the vertical movement mechanism (Foster teaches a latching mechanism that prevents vertical motions as seen as #110 in Foster Fig. 7).
Claim 32.  The device of claim 26, further comprising latching elements independently controlled to firmly connect the horizontal parallelogram in relation to the rest area, the vertical movement mechanism in relation to the horizontal parallelogram, and the foot portion in relation to the vertical movement mechanism, independently (Foster teaches three independent latching mechanisms for horizontal motion, vertical motion, and rotational motion, seen in Fig.7 at #120, #110, and at #107 respectively).
Claim 34.  A medical device comprising: a chassis (Weismiller, Fig. 18, #724), a column supported in relation to the chassis (Weismiller, Fig. 18, #726), a rest area (Weismiller, Fig. 18, #722) supported in relation to the column configured to support a patient, a foot portion (Weismiller, Fig. 1, #564) configured to support feet of the patient, the foot portion being moveable by independent mechanisms, at least comprising: 
a horizontal movement mechanism in the form of a horizontal parallelogram (see discussion of Foster below) rotationally connected in relation to the rest area for moving the foot portion in a horizontal plane between an inactive position (Weismiller, Fig. 2), around the column and under the rest area (“around the column and under the rest area” has been interpreted to mean lower than the patient support surface, which is inherently near the column), to an active position (Weismiller, Fig. 1), which is other than the inactive position, for supporting the feet of the patient, 
a vertical movement mechanism in the form of a vertical parallelogram (see discussion of Foster below) rotationally connected in relation to the horizontal movement mechanism for 
(Weismiller teaches various movement mechanisms, but does not “a horizontal parallelogram” or a “vertical movement mechanism” as is claimed; however, Foster teaches a similar hospital bed, and teaches a different art recognized means of moving side and end rails on a hospital bed as seen in Fig. 7; specifically Foster teaches horizontal parallelogram at Fig. 7 #’s 90, and teaches a vertical parallelogram at #’s 95; it would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to provide the mechanisms of Foster Fig. 7 for the motion of any of various side rails or end rails of the bed of Weismiller, including #’s 318, 802, 806, 808, 564, 626, or 634, all seen in Fig. 1, since doing so would have simply been substitution of one known element for another to obtain predictable and obvious results; furthermore Weismiller discusses in column 57, lines 12-29, tilting of the foot portion of the bed in order to enable ingress or egress, and providing the mechanisms of Foster, Fig. 7, to the foot portion #564 of the bed of Weismiller would enable foot portion #564 to be moved in an art recognized equivalent manner, in view of Foster, in order to allow for a user’s feet to reach the floor, as discussed by Weismiller).
and a latching element configured to release the foot portion for movement in relation to the vertical movement mechanism for adjusting the foot portion at an angle of tilt in relation to the vertical movement mechanism and firmly connect the foot portion in relation to the vertical movement mechanism to hold the foot portion at the angle of tilt in relation to the vertical movement mechanism (Foster teaches three independent latching mechanisms for horizontal motion, vertical motion, and rotational motion, seen in Fig.7 at #120, #110, and at #107 respectively).
Claims 18, 22, 24, 31, and 33 are rejected under 35 U.S.C. 103 as being unpatentable over US Patent 7,213,279 to Weismiller et al. (“Weismiller”) in view of US Patent 4,985,946 to Foster et al. (“Foster”), in further view of US Patent Application Publication 2017/0314731 to Glasser et al. (“Glasser”).
Claim 18.  The device of claim 17, wherein the latching element is controlled by a controller connected to the latching element by a Bowden cable (Weismiller and Foster do not teach the use of a Bowden cable, however Bowden cables are well known as a means to actuate a lever or the like, for example as taught by Glasser, Fig. 9, which teaches a handle, grip actuator, connected to a Bowden cable at #912; it would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to provide the handle and cable of Glasser to the latching mechanisms of Foster in order to allow the apparatus to “be readily moved between various vertical orientations upon being released,” as stated in Glasser paragraph [0005]; for additional benefits of using Bowden cables see Glasser paragraphs [0002]-[0006]). 
Claim 22.  The device of claim 21, wherein the latching element is controlled by a controller connected to the latching element by a Bowden cable (Weismiller and Foster do not teach the use of a Bowden cable, however Bowden cables are well known as a means to actuate a lever or the like, for example as taught by Glasser, Fig. 9, which teaches a handle, grip actuator, connected to a Bowden cable at #912; it would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to provide the handle and cable of Glasser to the latching mechanisms of Foster in order to allow the apparatus to “be readily moved between various vertical orientations upon being released,” as stated in Glasser paragraph [0005]; for additional benefits of using Bowden cables see Glasser paragraphs [0002]-[0006]).
Claim 24.  The device of claim 23, wherein the latching elements are controlled by controllers connected to the latching elements by Bowden cables (Weismiller and Foster do not teach the use of a Bowden cable, however Bowden cables are well known as a means to actuate a lever or the like, for example as taught by Glasser, Fig. 9, which teaches a handle, 
Claim 31.  The device of claim 30, wherein the latching element is controlled by a controller connected to the latching element by a Bowden cable (Weismiller and Foster do not teach the use of a Bowden cable, however Bowden cables are well known as a means to actuate a lever or the like, for example as taught by Glasser, Fig. 9, which teaches a handle, grip actuator, connected to a Bowden cable at #912; it would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to provide the handle and cable of Glasser to the latching mechanisms of Foster in order to allow the apparatus to “be readily moved between various vertical orientations upon being released,” as stated in Glasser paragraph [0005]; for additional benefits of using Bowden cables see Glasser paragraphs [0002]-[0006]).
Claim 33.  .
Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over US Patent Application Publication 2010/0223727 to Newkirk et al. (“Newkirk”) in view of US Patent 4,985,946 to Foster et al. (“Foster”).
Claim 15.  A medical device comprising: a chassis (Newkirk, Fig. 1, #20), a column supported in relation to the chassis (Newkirk, Fig. 1, #16; Newkirk further discloses in paragraph [0020], “It should further be appreciated that the supports 16 can instead be at least one fixed column (not shown)”), a rest area (Newkirk, Fig. 1, #S1) supported in relation to the column configured to support a patient, a foot portion (Newkirk, Fig. 1, #F1) configured to support feet of the patient, the foot portion being moveable by independent mechanisms, at least comprising: 
a horizontal movement mechanism in the form of a horizontal parallelogram (Newkirk teaches various movement mechanisms, but does not “a horizontal parallelogram”; however, Foster teaches a similar hospital bed, and teaches a different art recognized means of moving side and end rails on a hospital bed as seen in Fig. 7; specifically Foster teaches a horizontal parallelogram at Fig. 7 #’s 90; it would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to provide the horizontal parallelogram mechanisms of Foster Fig. 7 for the motion of any of various side rails or end rails of the bed of Newkirk, including siderail SR1, or foot portion F1, both seen in Newkirk Fig. 1, since doing so would have simply been substitution of one known element for another to obtain predictable and obvious results; furthermore Newkirk discusses in paragraphs [0002]-[0005] the usefulness and need to manipulate foot supports for the benefit of a user while delivering a baby, and Newkirk, paragraph [0050] anticipates the use of “alternatives, modifications, aspects, combinations, principles, variations, and equivalents;” Foster teaches an art recognized equivalent mechanism; therefore using the horizontal parallelogram of Foster with the bed of Newkirk would have simply been substitution of one known element for another to obtain predictable and obvious results), rotationally connected in relation to the rest area for moving the foot portion in a horizontal plane between an inactive position (Newkirk, Fig. 1), around the column and under 
a vertical movement mechanism (Newkirk, Fig. 8, #134) rotationally connected in relation to the horizontal movement mechanism (rotational joint is seen in Fig. 8 at joint receptacle #148) for moving the foot portion in a vertical direction between a position substantially level (Newkirk, Fig. 1) with at least a portion of the rest area and a position below level (Newkirk, Fig. 3) with at least a portion of the rest area
Claim 25 is rejected under 35 U.S.C. 103 as being unpatentable over US Patent Application Publication 2010/0223727 to Newkirk et al. (“Newkirk”) and US Patent 4,985,946 to Foster et al. (“Foster”), in view of US Patent 4,581,778 to Pontoppidan.
Claim 25.  The device of claim 15, wherein the vertical movement mechanism is in the form of a scissor mechanism connected in relation to the horizontal parallelogram for moving the foot portion in the vertical direction (Newkirk teaches various movement mechanisms, but does not a vertical movement mechanism that is “a scissor mechanism”; however, Pontoppidan teaches a similar apparatus that supports a user and moves vertically, and teaches a different art recognized means of performing that vertical movement than is taught by Newkirk or Foster; specifically Pontoppidan teaches a scissor mechanism in Fig. 7, and schematic view in Figs. 2-3; it would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to provide the scissor mechanisms of Pontoppidan Fig. 7 instead of the vertical motion apparatus of Newkirk, since doing so would have simply been substitution of one known element for another to obtain predictable and obvious results; furthermore, Newkirk, paragraph [0050] anticipates the use of “alternatives, modifications, aspects, combinations, principles, variations, and equivalents;” Pontoppidan teaches an art recognized equivalent mechanism; therefore using the scissor mechanism of 



Response to Applicant's remarks and amendments

Previous prior art rejections in view of Heimbrock, Revenus, and Brown have been withdrawn in view of Applicant’s claim amendment and remarks dated 9/13/21.
	


Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MYLES A THROOP whose telephone number is (571)270-5006.  The examiner can normally be reached on 8:00 am to 5:00 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Pete Cuomo can be reached on 571-272-6856.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/MYLES A THROOP/Primary Examiner, Art Unit 3673